Per Curiam.

In this disciplinary proceeding, it appears that the respondent was admitted to practice on January 5, 1955 at a term of the Appellate Division of the Supreme Court of the State of New York, First Judicial Department. On October 31, 1960, he was convicted upon his plea of guilty to an indictment charging in two counts that he, being an Estate and Gift Tax Examiner of the United States, did ask, accept and receive $500 with intent that he thereby be influenced in his decision in an estate tax matter in violation of section 202 of title 18 of the United States Code; and has been duly convicted thereof. The counts on which respondent was convicted were in the nature of felonies. (Penal Law, §§ 2, 372.) In consequence of such conviction and pursuant, to subdivision 4 of section 90 of the Judiciary Law the.respondent has ceased to be an attorney and counselor’at law or to.be competent to practice law in this State.
Accordingly, the respondent’s name should be stricken from the roll of attorneys and counselors at law.
*406Botkin, P. J., McNally, Stevens, Eager and Steer, JJ,, concur, -
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York, pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.